Citation Nr: 0734991	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

In August 2005, the Board issued a decision which denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Thereafter, she appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court set aside the 
Board's August 2005 decision as to this issue, and remanded 
the matter for further adjudication.  Based on the Court's 
decision, the appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The veteran claims that her currently diagnosed bilateral 
hearing loss was incurred in active duty service.

A June 2003 VA audiological examination report gave a 
diagnosis of mild to moderate-severe sensorineural hearing 
loss.  The examiner stated that "[g]iven the veteran's 
normal hearing test when she left the Army, it is unlikely 
that her hearing loss is due to military service."

Subsequently, an August 2003 private audiological examination 
report gave a diagnosis of bilateral mild mid-frequency 
sloping to moderate high-frequency sensorineural hearing 
loss.  The examiner stated

[f]rom [the veteran's] history of being 
exposed to the noise of generators, air 
conditioners, mainframe computers and 
printers while in the military from the 
mid 1980's through the mid 1990's, it is 
quite likely that this was the beginning 
of [her] hearing loss and tinnitus.  The 
type and degree of [the veteran's] 
hearing level on [her] audiogram is 
consistent with noise induced hearing 
loss.  Also [her] decreased auditory 
discrimination ability and tinnitus would 
tend to confirm this.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide the veteran with a 
VA examination by an audiologist other 
than the one who conducted the June 
2003 VA audiological examination to 
determine the etiology of any hearing 
loss found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies should be 
accomplished, to include an audiogram 
if necessary.  The examiner is reminded 
that VA law and regulation does not 
preclude service connection for post-
service hearing loss where hearing was 
within normal limits at the time of 
separation from service.  Prior to 
rendering the opinion, the examiner is 
directed to review the veteran's 
service medical records and the August 
2003 private audiological examination 
report.  The examiner must obtain a 
history of in-service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 


current hearing loss is related to the 
veteran's period of military service, 
to include as due to noise exposure.  
The examiner must specifically address 
the question of whether any degree of 
hearing loss began as a result of any 
in-service noise exposure.  If the 
above opinion cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it is 
her responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

